Broyles, O. J.
1. The overruling of the demurrer to the indictment was not error.
2. The evidence, direct and circumstantial, authorized a finding that the offense charged was committed in Fulton County, Georgia.
3. Since in misdemeanors all persons who aid and abet another in the commission of the offense are guilty as principals, the circumstantial evidence was sufficient to exclude every reasonable hypothesis save that of the defendant’s guilt under both counts of the indictment. Hughes v. State, 52 Ga. App. 199 (182 S. E. 807), and cit.
4. The judge did not err in overruling the certiorari.

Judgment affirmed.


MacIntyre mid Guerry, JJ., concur.